         Case 1:16-cv-06284-RWS Document 387 Filed 01/22/19 Page 1 of 10



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

DR. ALAN SACERDOTE, et al.,

                             Plaintiffs,
 v.                                               No. 16 Civ. 6284 (RWS)

NEW YORK UNIVERSITY,

                             Defendant.

 PLAINTIFFS’ RESPONSE TO DEFENDANT’S SUR-REPLY REGARDING
     PLAINTIFFS’ MOTION TO VACATE AND FOR A NEW TRIAL1

      NYU’s sur-reply (Doc. 386) regarding the declarations of former federal judges

Timothy K. Lewis and F.A. Little, Jr. mostly rehashes the same arguments NYU

already made in moving to strike the declaration of Mark I. Harrison. See Doc. 374.

NYU’s arguments fail for the same reasons set forth in Plaintiffs’ opposition to that

motion: the opinions of Judge Lewis and Judge Little are based on reliable facts and

provide appropriate statements on issues of judicial disqualification. See Doc. 377.

      The Lewis and Little declarations are not offered as legal opinions, but rather to

assist the Court in deciding the factual question of whether an objective person

might reasonably have questioned Judge Forrest’s impartiality under the

circumstances. Although NYU disputes the factual bases for their opinions—

particularly the incontrovertible fact that the Board of Trustees was responsible for

monitoring and removing the Plans’ fiduciaries—NYU’s disagreement about the

facts is not a basis for exclusion. Yet, NYU is not content with that. NYU has made



 1The January 16, 2019 order allowed Plaintiffs to respond on the return date. Doc.
385.


                                            1
       Case 1:16-cv-06284-RWS Document 387 Filed 01/22/19 Page 2 of 10



ad hominem attacks, outrageously accusing highly distinguished former federal

jurists of “violat[ing] their own ethical duties.” These remarkable attacks are

entirely baseless, and NYU should retract them. NYU simply wants the Court to

ignore the fact that objective observers—including a preeminent expert in the field

of judicial ethics and two others who have distinguished careers serving on the

federal bench—have reviewed the record and concluded that Judge Forrest’s

impartiality might reasonably be questioned under the circumstances. The Court

should reject NYU’s request to exclude the declarations.

I.     The declarations will assist the Court in deciding the fact question of
       whether an objective observer might reasonably have questioned
       Judge Forrest’s impartiality in light of her considering and possibly
       discussing a law partnership with a prominent member of the
       Defendant’s Board of Trustees while the case was under advisement.

     NYU repeats the same argument it made against Mr. Harrison: that the

declarations of Judge Lewis and Judge Little contain improper legal opinions. Doc.

386 at 2–3 (Part I); see Doc. 374 at 2–5 (Part I). As set forth in Plaintiffs’ opposition

to that motion, significant authority supports the use of expert testimony, if it is

seen as expert testimony, on issues of judicial conduct and recusal/disqualification.

Doc. 377 at 16–18 (Part II.A). That is because the recusal determination presents a

mixed question of fact and law. Id. at 19; see Petrov v. Gonzales, 464 F.3d 800, 804

(7th Cir. 2006). In particular, the question of how an “objective, informed observer”

would view certain facts is a factual question. See United States v. Bayless, 201 F.3d

116, 126 (2d Cir. 2000) (recusal standard asks whether an “objective observer” with

full knowledge of the underlying facts “could reasonably question the judge’s

impartiality.”) (citation omitted).


                                            2
       Case 1:16-cv-06284-RWS Document 387 Filed 01/22/19 Page 3 of 10



    Judge Lewis emphasizes that the purpose of his declaration is not to provide an

opinion on whether the legal standard set forth in 28 U.S.C. §455(a) has been met,

but rather “to present the candid and objective view of a former federal judicial

colleague who also left the bench to join a law firm for whatever assistance it might

provide.” Doc. 382-4 at 6–7. Similarly, Judge Little makes clear that his opinion is

based on his own experience and practice regarding recusal issues, and presents his

objective opinion of how a reasonable person would have viewed the facts that

Judge Forrest had a 20-year professional relationship with a prominent member of

NYU’s Board of Trustees and was considering resuming that relationship while the

case against NYU was under advisement. Doc. 382-2 at 2–9. These opinions may be

helpful to the Court in deciding the fact question of whether an objective observer

might reasonably have questioned Judge Forrest’s impartiality.

    The case cited by NYU, In re Initial Public Offering Securities Litigation, 174 F.

Supp. 2d 61 (S.D.N.Y. 2001), is distinguishable because the facts there were

undisputed. Doc. 377 at 18. Here, as it did with Mr. Harrison, NYU disputes the

factual bases of the opinions of Judge Lewis and Judge Little (Doc. 386 at 4–7 (Part

II), and disputes as a factual matter whether an objective, informed observer might

reasonably have questioned Judge Forrest’s impartiality (Doc. 371 at 1). Thus, the

declarations are admissible even under NYU’s case. In re Public Offering, 174 F.

Supp. 2d at 66 (holding expert opinion on judicial conduct admissible “where a fact

is in dispute”). If NYU had stipulated to the fact that an objective, informed

observer might have questioned Judge Forrest’s impartiality, that factual issue




                                          3
          Case 1:16-cv-06284-RWS Document 387 Filed 01/22/19 Page 4 of 10



would not be in dispute. NYU has not done so.

       NYU brashly suggests that the mere fact that Judge Lewis and Judge Little

were paid for their time reviewing pleadings and exhibits and preparing their

declarations renders their opinions unreliable. Doc. 386 at 3. If NYU’s reasoning

were valid, no retained expert would ever be permitted to testify—including one

NYU offered in this case, who was compensated at a higher rate than either Judge

Lewis or Little.2 The fact that NYU’s position is wholly without legal support is

demonstrated by the absence of any citation for this audacious suggestion.

II.      The opinions of Judge Lewis and Judge Little have a proper factual
         basis.

       NYU repeats another argument from the Harrison motion, asserting that Judge

Lewis and Judge Little improperly rely on incorrect facts or inadmissible hearsay.

Doc. 386 at 4–8 (Part II); see Doc. 374 at 5–14 (Part II). Plaintiffs’ arguments in

opposition to that motion apply equally here. See Doc. 377 at 8–16 (Part I). The

opinions of Judge Lewis and Judge Little have a reliable factual basis, supported by

the record. Further, even if NYU’s disputes about those facts were valid, they go

strictly to weight, not admissibility. SR Int’l Bus. Ins. Co. v. World Trade Ctr.

Props., LLC, 467 F.3d 107, 134 (2d Cir. 2006).

       NYU contends it was improper for Judges Lewis and Little to “assume” certain

facts and to rely upon purported “inadmissible hearsay and Plaintiffs’ own

submissions.” Doc. 386 at 4–7. Rule 703 expressly allows an expert to “base an

opinion on facts or data in the case that the expert has been made aware of or


 2    See, e.g., Doc. 272-25 ¶6 (Daniel Fischel, $1,500 per hour).


                                              4
       Case 1:16-cv-06284-RWS Document 387 Filed 01/22/19 Page 5 of 10



personally observed.” Fed. R. Evid. 703 (emphasis added). Moreover, “the facts that

form the basis for an expert’s opinions or inferences need not be admissible in

evidence ‘if of a type reasonably relied upon by experts in the particular field.’”

United States v. Locascio, 6 F.3d 924, 938 (2d Cir. 1993) (quoting Fed. R. Evid. 703)

(emphasis omitted); Astra Aktiebolag v. Andrx Pharms., Inc., 222 F. Supp. 2d 423,

491 (S.D.N.Y. 2002). As stated by the Second Circuit, “‘it is rare indeed that an

expert can give an opinion without relying to some extent upon information

furnished him by others.’” Howard v. Walker, 406 F.3d 114, 127 (2d Cir. 2005)

(quoting Reardon v. Manson, 806 F.2d 39, 42 (2d Cir. 1986)). An expert who is

qualified under Rule 702 “is assumed ‘to have the skill to properly evaluate the

hearsay, giving it probative force appropriate to the circumstances.’” Locascio, 6

F.3d at 938 (quoting In re “Agent Orange” Prod. Liab. Litig., 611 F. Supp. 1223,

1245 (E.D.N.Y. 1985)). Accordingly, the judges’ reliance on purported “hearsay” and

Plaintiffs’ submissions do not render the opinions inadmissible.

    NYU fails to show that either declaration is unreliable. NYU criticizes both

Judge Little and Judge Lewis for “assum[ing]” that Judge Forrest was considering a

return to Cravath after the New York Law Journal reported on July 18, 2018 that

she was leaving the bench, while she was deciding the case. Doc. 386 at 4, 7. The

fact that Judge Forrest was “considering” a return to Cravath on July 18 is not just

a reasonable inference. It inevitably follows from the fact that Judge Forrest stated

that Cravath was the “only firm” she considered, that it was an “easy decision” and

that she was “thrilled to be coming home.” Doc. 359-1; Doc. 359-2; Doc. 359-41. Any




                                           5
       Case 1:16-cv-06284-RWS Document 387 Filed 01/22/19 Page 6 of 10



reasonable person would conclude that Judge Forrest considered where she would

go, if not before she announced she was leaving the bench, then certainly upon

making the announcement. And any reasonable person would conclude that place

was Cravath because the judge stated that is the “only firm” she considered. This

reasonable conclusion is further supported in the July 18 article citing a source with

knowledge of the situation as stating that “[a] return to Cravath seems like a

distinct possibility for Forrest.” Doc. 359-38. Moreover, Judge Forrest was receiving

annual payments from Cravath of over $380,000 at the time, and she began her

employment at Cravath less than 60 days after the July 18 New York Law Journal

report, with no period before that off the bench. Doc. 359-36 at 32–33 (Question 20);

Doc. 359-41.

   While NYU claims that Judge Little’s discussion of the “extremely close

professional relationship between Judge Forrest, Evan Chesler, and the Cravath

firm” is based on inadmissible hearsay (Doc. 386 at 4), evidence of this extremely

close relationship comes directly from Judge Forrest’s own words. She described

being paired up with Mr. Chesler in a mentor-mentee work relationship during her

early years at Cravath, which was “a great compliment” that made her “feel like a

star,” (Doc. 359-31), and even introduced Mr. Chesler who was in attendance at her

2011 confirmation hearing before Senate Judiciary Committee (Doc. 359-35).

Similarly, Mr. Chesler’s role as the chief fundraiser for NYU and face of its $1

billion endowment campaign is shown by various publications from NYU’s own

website. Docs. 359-18 through 359-22; see Fed. R. Evid. 801(d)(2) (opposing party’s




                                          6
       Case 1:16-cv-06284-RWS Document 387 Filed 01/22/19 Page 7 of 10



statement is not hearsay).

    NYU wrongly asserts that Judge Little’s statement that Mr. Chesler was

“responsib[le] for overseeing the Retirement Committee’s carrying out their

fiduciary duties” is “unsupported by any evidence in this case.” Doc. 386 at 4–5.

This is flat out wrong. In fact, the Committee’s Charter states that the Board of

Trustees, of which Mr. Chesler is a member, is responsible for monitoring the

Committee’s performance as fiduciaries. Doc. 359-12 (NYU00034912 at 14–15, 18–

21); Doc. 359-13 (NYU0094316). The Board of Trustees also had the responsibility

to determine whether to remove or replace any member of the Committee (Doc. 359-

13 at NYU0094315), the Committee reported to the Board of Trustees annually “on

the actions taken by the Committee to discharge its duties under the Plans,” and

the Board of Trustees’ Finance Committee, of which Mr. Chesler is a member, was

responsible for approving the investment policy statement used by the Committee

(id. at NYU0094316). NYU’s attempt to distance Mr. Chesler and the Board of

Trustees from their role in this action is simply unavailing and inexplicable.

    NYU further contends that even if Judge Forrest’s credibility determinations

could be called into question, that would not change the result in this case because

the credibility findings pertained only to “procedural imprudence,” not “objective

imprudence.” Doc. 386 at 1–2, 7. But Judge Forrest’s findings regarding objective

imprudence also relied heavily on credibility determinations between the parties’

respective experts. Doc. 348 at 55 & n.76, pp. 65–66, 76 (crediting NYU’s experts

over Plaintiffs’ experts). Accordingly, Judge Forrest’s credibility determinations




                                          7
       Case 1:16-cv-06284-RWS Document 387 Filed 01/22/19 Page 8 of 10



applied to both.3

     NYU accuses Plaintiffs’ counsel of “misrepresent[ing]” that Judge Lewis and

Judge Little had “read[] all the filings” and were “fully aware of the facts,” and

similarly criticizes Judge Lewis for stating that to the best of his belief, he had read

“everything that is now before this court.” Id. NYU apparently interprets these

statements as a representation that the judges had reviewed all 386 docket entries

since August 2016 in their entirety, as well as the nearly 2,000-page trial transcript

and hundreds of summary judgment and trial exhibits that have nothing to do with

the recusal issue before the Court. But as the context makes clear, “all the filings”

and “everything” before the Court refers to the memoranda and documents cited in

connection with Plaintiffs’ motion to vacate and for new trial. See Doc. 382-4 (Judge

Lewis stating that opinions “are based upon my review of both parties’ post-trial

submissions”) (emphasis added).

     The materials reviewed by the judges include Judge Forrest’s disclosure “that

she would be teaching at NYU as an adjunct professor while the action was

ongoing” (Doc. 386 at 8), which Plaintiffs discussed in their opening memorandum,

and regarding which Plaintiffs made no request to recuse. See Doc. 358 at 9 (citing

Doc. 5). Although NYU criticizes Judges Lewis and Little for not citing the




 3  Defendant’s experts on imprudence and recordkeeping fees were two lawyers
with no investment management experience or recordkeeping experience. See Doc.
272-25 ¶1; Doc. 272-27 ¶1. In contrast, Plaintiffs’ experts on these subjects were a
25-year veteran investment manager, and the national head of recordkeeping
pricing for T. Rowe Price for 10 years. Doc. 272-15 at 2–6 (Part I); Doc. 272-16 ¶¶3–
10.


                                           8
       Case 1:16-cv-06284-RWS Document 387 Filed 01/22/19 Page 9 of 10



purportedly “incredibly probative fact” that Judge Forrest made that disclosure

(Doc. 386 at 8), NYU itself failed to even cite the disclosure in its opposition to the

motion to vacate. See generally Doc. 371. If disclosure of an adjunct professorship

were “incredibly probative” as NYU now claims, surely NYU would have cited and

discussed it extensively. Accordingly, the fact that Judges Lewis and Little did not

cite the disclosure neither “undercut[s] their integrity” nor shows that they

“violated their own ethical duties” as NYU recklessly and baselessly asserts. Doc.

386 at 7–8. It simply shows that the August 2016 disclosure has little or no

relevance to the circumstances prevailing on July 18, 2018 when the situation

dramatically changed while the case was under submission, as NYU tacitly

concedes by its own failure to cite the August 2016 disclosure.

    In sum, the declarations of the Honorable Timothy K. Lewis and the Honorable

F.A. Little, Jr. are relevant, reliable and informative. The Court should ignore

NYU’s inexcusable, disrespectful ad hominem attacks on these distinguished jurists

and deny NYU’s request for exclusion.




                                            9
      Case 1:16-cv-06284-RWS Document 387 Filed 01/22/19 Page 10 of 10



 January 22, 2019                           Respectfully submitted,

                                            /s/ Jerome J. Schlichter
                                            SCHLICHTER, BOGARD & DENTON, LLP
                                            Andrew D. Schlichter, Bar No. 4403267
                                            Jerome J. Schlichter (pro hac vice)
                                            Heather Lea (pro hac vice)
                                            Joel Rohlf (pro hac vice)
                                            100 South Fourth Street, Suite 1200
                                            St. Louis, MO 63102
                                            Phone: (314) 621-6115
                                            Fax: (314) 621-5934

                                            Counsel for Plaintiffs



                           CERTIFICATE OF SERVICE

   I hereby certify that on January 22, 2019, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system which will
automatically send e-mail notification of such filing to the attorneys of record.

                                           /s/ Jerome J. Schlichter
                                               Counsel for Plaintiffs




                                          10
